DETAILED ACTION
This Notice of Allowance is in response to the Amendment filed May 20, 2022.
REASONS FOR ALLOWANCE
2.	Claims 1-2, 5, 9-13, and 17-26 are allowable over the references of record for at least the following reasons:
	Claim 1:  wherein the restrictor is an insert configured to cooperate with the stator vane to prevent downstream ejection of the restrictor prior to ablation.  
	Claim 13:  wherein the restrictor is an insert, and wherein providing at least one of the passageways with the restrictor comprises installing the insert in the stator vane ring to cover an operational gas washed surface of the stator vane ring.  
	Claim 19:  wherein the restrictor is formed from tin or an alloy of lead and tin.  
	The closest prior art is the Whitman reference.  The Whitman reference fails to disclose all of the features of the amended independent claims.  Furthermore, none of the located reference teach or suggest the above indicated features of the amended independent claims.  Accordingly, there is allowable subject matter.  
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511. The examiner can normally be reached Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747



/JACOB M AMICK/Primary Examiner, Art Unit 3747